Case 2:19-cv-10674-TJH-SP Document 40 Filed 10/02/20 Page 1 of 4 Page ID #:1350



  1   Douglas J. Rosner, ESQ., SBN 094466
      rosnerlaw@earthlink.net
  2   LAW OFFICES OF DOUGLAS JOSEPH ROSNER
      2625 Townsgate Road, Suite 330
  3   Westlake Village, California 91361
      Telephone No. (818) 501-8400
  4   Facsimile No.: (818) 880-4485
      Attorney for Defendants identified as IP Subscriber
  5   address 75.84.181.123 and JDS
  6
  7                         UNITED STATES DISTRICT COURT
  8            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
 10    STRIKE 3 HOLDINGS, LLC,                 )   Case No. 2:19-cv-10674-TJH (SPx)
                                               )   Assigned to the Hon. Terry J. Hatter
 11                         Plaintiff,         )   Jr.
                   vs.                         )
 12                                            )   Cross-complainant JOHN DOE
       JOHN DOE subscriber assigned IP         )   subscriber assigned IP address
 13    address 75.84.181.123,                  )   75.84.181.123’s opposition to
                                               )   Plaintiff/Counter-Defendant’s
 14                   Defendants.              )   Response to Order to Show Cause
       _____________________________           )   why this case should not be
 15                                            )   dismissed
       JOHN DOE subscriber assigned IP         )
 16    address 75.84.181.123,                  )   Hearing TBD
                                               )   Time: Under Submission
 17                 Cross-complainant,         )   Place: Courtroom #9B
             vs.                               )   Judge: Hon. Terry J. Hatter
 18                                            )
       STRIKE 3 HOLDINGS, LLC, and             )
 19    ROES 1-30, inclusive.                   )
                                               )
 20                Cross-defendant.            )
       _____________________________           )
 21
 22
 23
 24
 25   CROSS-COMPLAINANT JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS
 26   75.84.181.123’S OPPOSITION TO PLAINTIFF/COUNTER-DEFENDANT’S
 27   RESPONSE TO ORDER TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE
 28   DISMISSED                                                                  Page 1 of 4
Case 2:19-cv-10674-TJH-SP Document 40 Filed 10/02/20 Page 2 of 4 Page ID #:1351



  1         Cross-complainant JOHN DOE subscriber assigned IP address 75.84.181.123
  2   (“Cross-complainant” or “John Doe 1”) submits his opposition to
  3   Plaintiff/Counter-Defendant’s Response to Order to Show Cause why this case
  4   should not be dismissed issued by this Court on September 9, 2020. (OSC, ECF No.
  5   37)
  6                     MEMORANDUM OF POINTS AND AUTHORITIES
  7         Strike 3 Holdings, LLC “S3H” has wrongly alleged that John Doe 1 has
  8   engaged in a series of bad faith maneuvers, which ultimately resulted in the Court’s
  9   entry of the current OSC. (Pl. Resp., 2:22-24, ECF No. 38)
 10         But, it is S3H that initiated these actions without conducting an inquiry into
 11   both the facts and the law, and has failed to obtain the knowledge, information, and
 12   belief to support the contentions in S3H’s Complaints.
 13   (Toth Decl. ¶ 5, ECF 39-2)
 14         On or about October 15, 2019, S3H initiated its first court action against John
 15   Doe 1, alleging copyright infringement, by filing a complaint in the County Court for
 16   Miami-Dade County Florida (“Florida Action”). (John Doe 1 Resp. 5:1-7, ECF 39)
 17         Next, after S3H voluntarily dismissed the Florida Action, it filed this
 18   Complaint against Defendant John Doe [11] subscriber assigned IP address
 19   75.84.181.123 [“John Doe 1”]. (Compl., ECF No. 1)
 20   ///
 21   ///
 22
 23         1
                John Doe 1 is the subscriber of the IP address, not John Doe 2
 24
 25   CROSS-COMPLAINANT JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS
 26   75.84.181.123’S OPPOSITION TO PLAINTIFF/COUNTER-DEFENDANT’S
 27   RESPONSE TO ORDER TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE
 28   DISMISSED                                                                   Page 2 of 4
Case 2:19-cv-10674-TJH-SP Document 40 Filed 10/02/20 Page 3 of 4 Page ID #:1352



  1         John Doe 1 has unsuccessfully attempted to obtain from S3H a dismissal with
  2   prejudice. Hence, on April 14, 2020, John Doe 1 filed a Notice of Non-Infringement
  3   by JOHN DOE 1. (John Doe 1 Resp. 3:5-7, ECF No. 17-1)
  4         Next, on May 28, 2020 and June 4, 2020, John Doe 1, respectively, served
  5   upon S3H, an Offer of Judgment under Rule 68, (John Doe 1 Resp. 3:8-9, ECF 39)
  6   and a Joint Stipulation to Dismiss John Doe 1 from the Complaint; and as to the
  7   Counterclaim, Enter Judgment in Favor of John Doe 1 for Non-Infringement FRCP
  8   54(b). (John Doe 1 Resp. 3:10-13, ECF 39)
  9         Indeed counsel for S3H was silent until September 10, 2020. (John Doe 1
 10   Resp. 3:14 -18, ECF 39) Thereafter, John Doe 1 further attempted to obtain a
 11   dismissal with prejudice. (John Doe 1 Resp. 3:8-25- 1-14, ECF No. 17-1) John Doe 1
 12   has a right to be forever free from the claims in this Complaint.
 13         Once again S3H is wrong asserting that on May 9, 2020 S3H agreed not to
 14   proceed against John Doe 1. In an email dated May 9, 2020 S3H’s counsel stated that
 15   S3H intended to proceed against John Doe 2. This email failed to state that it would
 16   not proceed or file a dismissal against John Doe 1.
 17         On May 19, 2020, eight days after John Doe 1 filed his Answer and
 18   Counterclaim (John Doe 1 Resp., Ex. G., ECF 39-1), S3H’s counsel stated his
 19   intention for the first time that it would no longer pursue a claim of infringement
 20   against John Doe 1.
 21         On September 29, 2020, John Doe 1 requested from S3H easily obtainable
 22   evidence that S3H was required to review prior to filing the Complaint. John Doe 1
 23   requested from S3H the following:
 24
 25   CROSS-COMPLAINANT JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS
 26   75.84.181.123’S OPPOSITION TO PLAINTIFF/COUNTER-DEFENDANT’S
 27   RESPONSE TO ORDER TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE
 28   DISMISSED                                                                    Page 3 of 4
Case 2:19-cv-10674-TJH-SP Document 40 Filed 10/02/20 Page 4 of 4 Page ID #:1353



  1         ! The PCAP data recorded by the VXN system that is described by David
  2         Williamson is his declaration; (Williamson Decl. 11:1-25 - 14:20, ECF No.
  3         9-2);
  4         ! The Infringed Works, as described by Ms. Stalzer; (Stalzer Decl. 24:16-26 -
  5            25:5, ECF No. 9-2); and
  6         ! Any additional evidence, i.e., social media data, etc. (Rosner Dec. ¶ 3.)
  7         S3H was not responsive to John Doe 1’s request. Either S3H never had or for
  8   some unknown reason did not want, to provide the information.
  9         In summary, S3H admittedly got it wrong. It appears that S3H feels free to file
 10   an action against a party, and if it gets it wrong, leave it to the defendant to pay for
 11   hiring an attorney and suffer the consequences of wrongly being named in an action.
 12   John Doe 1 respectfully requests that this Court declare that John Doe 1 is not an
 13   infringer.
 14   Dated: October 2, 2020
 15                          LAW OFFICES OF DOUGLAS JOSEPH ROSNER
 16                                  /s/ Douglas J. Rosner
                                     _________________
 17                          By:    DOUGLAS J. ROSNER
                                    SBN 094466
 18                                 2625 Townsgate Road, Suite 330
                                    Westlake Village, California 91302
 19                                 Telephone No. (818) 501-8400
                                    email: rosnerlaw@earthlink.net
 20                                 Attorney for internet subscriber
                                    assigned IP address 75.84.181.123
 21
 22
 23
 24
 25   CROSS-COMPLAINANT JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS
 26   75.84.181.123’S OPPOSITION TO PLAINTIFF/COUNTER-DEFENDANT’S
 27   RESPONSE TO ORDER TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE
 28   DISMISSED                                                                      Page 4 of 4
